Citation Nr: 1717062	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran had active service from February 1969 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2014, the Veteran's claim for a TDIU was remanded by the Board for further development.  The remand ordered that the RO refer the claim to the Director, VA Compensation Service, for consideration of an extraschedular TDIU award. A response was received in April 2016.

The Veteran's claim is therefore properly before the Board. 


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are: posttraumatic stress disorder (PTSD), evaluated at 50 percent disabling; tinnitus, evaluated at 10 percent disabling; and bilateral hearing loss, evaluated at 0 percent disabling; his combined rating is 60 percent. 

2. The Veteran's service-connected disabilities do not combine to render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for establishing entitlement to a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran has been afforded VA examination regarding his claim, as discussed below, and relevant opinions have been obtained. The Board finds the examinations to be adequate.  Furthermore, the Board remanded the Veteran's claim for further development in May 2014.  The Board finds that the Board's remand instructions were complied with, and a determination from the Director of Compensation Services was received. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


II. Legal Criteria & Analysis

The Veteran asserts that he is entitled to a TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. §  4.16(a) (2016).  An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2016). 

The Veteran's service-connected disabilities include PTSD, evaluated at 50 percent disabling; tinnitus, evaluated at 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable (0 percent disabling).  His combined rating is 60 percent.  Given the foregoing, the Veteran does not meet the minimum schedular requirements for a TDIU. See 38 C.F.R. §§  4.16(a), 4.25 (2016). Thus, the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2016).  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317  (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15 (2016)). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. §  4.16." Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability. Id.   

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2016); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2016), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2016).").

Upon review of the record, the Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  In this case, the medical evidence shows that the Veteran has received ongoing treatment for the symptoms of his service-connected disabilities.  However, most recently, the Veteran has reported that he retired from his job as an electric lineman due to testicular pain.  See November 2014 VA examination report.  

In a March 2009 VA examination, the Veteran reported avoiding contact with co-workers as well as isolation, and the examiner opined it was clear to him that the Veteran's identity is as an effective leader in a dangerous and difficult line of work.  The examiner further reported, however, that the Veteran had subsequently worked part-time as a substitute instructor for a union apprentice training program, but that the Veteran stated he could not keep up with the time demands.  Further, the examiner opined that while the Veteran's symptoms had increased, his functional level does not seem to have declined significantly.   

In another June 2011 VA psychiatric examination, the Veteran reported he was no longer socializing with his former colleagues.  While the examiner opined that the Veteran would have more difficulty than the average person in adapting to changes in the workplace, he also made clear in his opinion that the Veteran was not unable to pursue gainful employment solely as a result of his service-connected PTSD. 

In addition, in a June 2011 audiological VA examination, the Veteran's service-connected hearing loss and tinnitus were found not to significantly affect his employability, particularly given his use of hearing aids. Similarly, at a May 2016 VA audiological examination, the Veteran's hearing loss was found to cause difficulty hearing in "most listening situations," although he reported that his hearing aids helped his hearing acuity.

In October 2011, the Veteran obtained a private medical evaluation of his condition, reporting he had stopped working due to his psychological and physical issues, and claiming his physical pain was being caused by his PTSD. While the private physician opined that an increased evaluation of his PTSD was warranted, he also opined that the Veteran is unable to hold a job due not only to his lowered abilities to tolerate social stressors but also to his chronic physical pain. 

In April 2012, a private vocational expert opined that it is at least as likely as not that the Veteran is unable to secure or follow a gainful occupation as a result of his service-connected disabilities. He based his opinion largely on the history of the Veteran's assigned GAF scores as being all below 50, and his finding that the Veteran's deficit in concentration and panic attacks would impact his productivity and lead to excessive absenteeism.

In November 2014, the Veteran underwent another VA psychiatric examination.  The examiner indicated the entire claims file was reviewed.  The Veteran's level of social and occupational impairment was assessed as "occupational and social impairment with reduced reliability and productivity."  The examiner noted recurrence of distressing memories and dreams, avoidance of distressing memories and reminders of traumatic events, persistent negative emotional state and irritable behavior with angry outbursts among the Veteran's symptoms.  The examiner noted the Veteran's panic attacks occurred rarely.  Pertinently, the Veteran reported at that time that since his examination of June 2011, he had not applied for any jobs, nor does he desire to work. 

As previously alluded to, a November 2014 VA genitourinary examination reflected that the Veteran stated he had retired at age 55 due to testicular pain, a non-service-connected disability.  The Veteran further stated that his physical disabilities caused him to be unable to climb, squat or do heavy lifting, rendering him unable to perform his duties as an electrical lineman.  

In May 2014, the Board remanded the Veteran's claim for a referral to the Director of Compensation Service for an extraschedular evaluation.  The Director opined, in an exhaustive evaluation of the evidence in the claims file, that while the Veteran has significant symptomatology related to his service-connected PTSD, the evidence fails to demonstrate that the PTSD symptoms are so severe as to preclude employability.  Pertinently, the evaluation points to the Veteran's non-service-connected disabilities, notably the groin/testicular pain, which primarily impede the Veteran's ability to acquire and maintain gainful employment.  

In finding that the Veteran's service-connected disabilities do not cause him to be unemployable, the Board acknowledges that there are indeed competent opinions of record indicating that the Veteran is unemployable due to one or more of his service-connected disabilities, including the October 2011 private medical evaluation and April 2012 vocational opinion.  There is also an August 2006 letter from the Veteran's employer, who described the Veteran as having a deteriorating personality, making him very difficult to be employable.  Further, the record contains a May 2012 letter from the Veteran's attorney, advancing in large part the opinion that the vocational expert's opinion is the only one taking into account the Veteran's education, employment history and vocational attainment.  The Board has also considered the lay statements from the Veteran and his wife, all submitted in support of the Veteran's claim, indicating in pertinent part complaints of pain, inability to work and irritability. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the Veteran's lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Further, the Veteran is shown to have a significant medical history of disabilities for which service connection is not currently in effect, to include testicular/groin pain.  There is no history of hospitalization or surgery for any of his service-connected disabilities.  In addition, the Board finds the VA examinations and opinions of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Although the Board finds that the Veteran does indeed have a significant level of impairment due to his PTSD-related symptoms, as discussed by the October 2011 and April 2012 private examiners, the Board notes that the Veteran has not sought employment since his examination of June 2011, has reported not being interested in pursuing employment, and has specifically reported retiring at age 55 due to testicular disabilities.  The Board further notes the Veteran's education and professional experience, both as an electric lineman and as a union instructor, demonstrating the Veteran's skillset with active as well as sedentary tasks.  Finally, the record does not contain evidence that the Veteran's service-connected disabilities take him outside the norm of any other Veteran rated at the same level.

Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for a TDIU claim on an extraschedular basis.  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


